Chief Justice Campbell
delivered the opinion of the court:
This court’s reluctance to- pass upon grave con*73stitntional questions in response to the demand of either branch of the general assembly, or the governor, has been repeatedly declared, but the majority think that the conditions, hitherto prescribed as sufficient to' invoke this extraordinary jurisdiction, now exist which makes it proper to comply with this request.
There are two questions for decision, or rather one question dual in character. It is whether constitutional amendments and texts of measures hr be submitted under the so-called initiative and referendum clause of the constitution shall be published in one newspaper only, -which has a general circulation in each county of the state, irrespective of the place where it may be published, or in one newspaper of general circulation published in each county of the state.
Section 2 of article XI5 provides, among- other things, that an amendment to the constitution ‘‘ shall be published in full in not more than one newspaper of general circulation in each county.” The majority of the court think this means that a proposed constitutional amendment must be published in one newspaper in each county in the state, which is published, and has a general circulation, in that county. The phrase “of general circulation”-is descriptive of the character of the newspaper. It must be one of general — not special, or limited — circulation; not a mere advertising sheet, or a newspaper restricted or devoted to- some particular trade, or calling, or branch of industry. The bill, therefore, if enacted into' a law, in SO' far as it concerns the publishing of constitutional amendments, would contravene section 2 of article XIX.
The next inquiry is whether, as to initiative and referendum measures, the bill may be saved by the concluding words of new section 1 of article Y, a copy *74of which is set out in question No. 2. The advocates of the bill, argue that these words, “until legislation shall be especially provided therefor” relate, and are applicable, to' the publishing of constitutional amendments, as well as to their submission and fi> the form of petitions, and, therefore, that this bill, being pertinent “legislation especially provided therefor,” should be construed as in harmony with, and not antagonistic to, section 2 of article XIX.
We cannot agree with this argument. In the process of getting matters before the people for their action there are several consecutive stages. As to constitutional amendments', under section 2 of article XIX, passage through the géneral assembly is one, the publishing thereof is one, and the submission to qualified electors for their approval or rejection is another, each of which is distinct from the others. As to initiative and referendum measures, under section 1 of article Y, the preparation of petitions and securing the required signa,tares is one step, the publishing is one, and the subsequent submission to the vote of electors is another separate step in the full procedure. Both of these organic sections clearly recognize the distinctions' pointed out. It matters not whether the quoted language from section 1 is to1 be regarded as two sentences, or a compound sentence. The first sentence thereof, or the first part thereof, complete in itself, expressly declares that initiative and referendum “measures to' be submitted shall be published as constitutional amendments are published. ’ ’ This is a manifest assumption that publishing and submitting are different steps in the general procedure. To put it beyond doubt, this section, after providing for the publishing, at once proceeds in another sentence, or the second part of the compound sentence, to enjoin upon public officers, in submitting to the people the newly provided for “meas*75nres, and in all matters pertaining to the form of all petitions,” to he guided by the general laws, and the act itself which submitted the amendment, ££until legislation shall be especially provided therefor.”
To what does this qualifying phrase relate? First let us repeat, that the section, without qualifying words, says that the text of the new measures ‘£ shall be published as constitutional 'amendments are published. ’ ’ The constitution itself; as we have seen, already ordains how the latter shall be published, and there was no1 necessity for any further declaration on that subject. But the constitution leaves -to the general assembly to prescribe regulations for submitting amendments to a vote of the people. Accordingly, we find that the general assembly has enacted section 2145, Rev. Stats, of 1908, which furnishes the procedure to be observed by public officers in submitting constitutional amendments and other questions to the vote of the people. Section 1 of article V, having specifically provided that the new, measures must be published as constitutional amendments are, then malees it the duty of public officers, in submitting them, to be guided by the £ £ general laws, ’ ’ that is, the ££general statutes,” under which questions generally are submitted, until the general-assembly itself may provide especial legislation for forms of petitions, and for submitting initiative and referendum measures only. Some method for submitting new measures had to be provided. The procedure already prescribed by the £ £ general laws ’ ’ was chosen. It is only to these statutory provisions that the qualifying, closing words refer. The plain, ordinary meaning of the section leads to this conclusion, and there is no language therein opposing this view.
Bearing in mind the evident intent of the framers of the constitution, which is exhibited in both these sections, to secure, by the same instrumentality, the *76widest publicity for all questions on which the people directly vote, we think that intent should be effectuated. If it be true, as those favoring the bill assert, that the words, “until legislation shall be especially provided therefor” refer to, and qualify the first part of the section concerning publication, then, by the .same reasoning, the specific direction embodied in the second, to observe the general laws in submitting the new measures and in preparing forms of petitions, also' apply to the publishing of amendments; that is, the general statutes are to be observed in publishing amendments thereafter to be submitted. This, however, would give rise to' an absurdity and create an inconsistency between the two parts,of the section, because there are not, and never have been with us, any statutes governing the publishing of constitutional amendments. In other words, if the direction to the public officers to be. guided by the. “general laws, ’ ’ applies to publishing, as well as to submitting, the new measures, the new amendment could not be enforced, since there are no statutes on the subject of publishing them.
If the aid of canons of constitutional and statutory construction is needed, we invoke the well-known rule, which, though not conclusive or of any special force, is, nevertheless, well established, that relative and qualifying words and phrases, where m> contrary intention appears, refer solely to the last antecedent with which they are closely connected. A few cases, quite in point, may be cited by way of illustration. In State ex rel. Attorney General v. Conklin, 34 Wis. 21, there was before the court for construction a bylaw which provided that “the annual meeting for the election of officers shall be held on the first Sunday of July in each year, and the monthly meeting shall be held-on the first Tuesday of each month at half past seven o’clock p. m.” Dixon, C. J., speaking for the *77court, said that the words “at half past seven o’clock p: m. ’ ’ defined the hour only of the monthly, and not the annual, meeting.
In Dearborn et al. v. Inhabitants of Brookline, 97 Mass. 466, a statute in relation to libraries provided that a town or city “may appropriate money for suitable buildings or rooms, and for the foundation of such library a sum not exceeding one dollar for each of its ratable polls in the year next preceding-that in which such appropriation is made.” The court said that the words “not exceeding” were intended to restrict only the last antecedent phrase, “for the foundation of such library,” and not the appropriation “for suitable buildings or rooms,” contained in the first part of the sentence.
In Quinn v. Lowell Electric Light Corporation, 140 Mass. 106, an act provided for the adoption of a statute by cities and towns “ at a legal meeting of the city council, or the inhabitants of the town called for that purpose. ’ ’ The court held that ‘ ‘ called for that purpose” did not apply to the adoption of the statute by the city council, but only to the inhabitants of the town.
Since we have reached the conclusion that the bill violates section 2 of article XIX as to publishing of constitutional amendments, and that the phrase “until legislation shall be especially provided therefor” was intended to, and does, refer merely to the submission of initiative and referendum measures and matters pertaining to- the form of petitions, and not to the publication of the measures which are thereafter to be submitted, the first question must be answered in the affirmative and the second in the negative. The effect of which holding is that the bill; if enacted into law, would be invalid because within the inhibition of the provisions of the organic act referred to.
*78Decision, en banc. All the judges concurring except Mr. Justice Musser, whose views are stated in the following separate opinion.